                Case 5:20-cv-00113-JFW-SP     Document
                              UNITED STATES DISTRICT     2 CENTRAL
                                                     COURT, Filed 01/15/20   Page
                                                                    DISTRICT OF    1 of 3 Page ID #:47
                                                                                CALIFORNIA
                                                                             CIVIL COVER SHEET

I. (a) PLAINTIFFS ( Check box if you are representing yourself                       )             DEFENDANTS                ( Check box if you are representing yourself                     )
Tramaine Parker, an individual,                                                                   ADECCO USA, INC.; COMMUNICATIONS TEST DESIGN,
                                                                                                  INC.; and DOES 1 through 20, inclusive,

(b) County of Residence of First Listed Plaintiff                                                County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                              representing yourself, provide the same information.
Michael Freiman                                                                                   Robert W. Conti, SBN 137307; Jesse Graham, SBN 259362
LAW OFFICE OF MICHAEL FREIMAN 100 Wilshire Blvd.                                                  LITTLER MENDELSON, P.C. 2050 Main Street, Suite 900
Ste. 700 Santa Monica, CA 90401                                                                   Irvine, CA 92614; 949-705-3000
II. BASIS OF JURISDICTION (Place an X in one box only.)                              III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                              (Place an X in one box for plaintiff and one for defendant)
                                                                                                                       PTF       DEF                                                PTF       DEF
    1. U.S. Government                  3. Federal Question (U.S.                        Citizen of This State             1           1   Incorporated or Principal Place                4          4
    Plaintiff                            Government Not a Party)                                                                           of Business in this State
                                                                                         Citizen of Another State          2           2   Incorporated and Principal Place               5          5
                                                                                                                                           of Business in Another State
    2. U.S. Government                   4. Diversity (Indicate Citizenship              Citizen or Subject of a
                                                                                                                           3           3   Foreign Nation                                 6          6
    Defendant                            of Parties in Item III)                         Foreign Country

IV. ORIGIN (Place an X in one box only.)
                                                                                                                                                            6.Multidistrict          8.Multidistrict
     1. Original            2. Removed from            3. Remanded from                   4. Reinstated or           5. Transferred from Another
                                                                                                                                                             Litigation-               Litigation-
       Proceeding              State Court               Appellate Court                     Reopened                  District (Specify)                    Transfer                  Direct


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                  Yes              No         (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                       Yes         No                               MONEY DEMANDED IN COMPLAINT: $ Not specified
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
28 USC sections 1332, 1441 and 1446.

VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                  CONTRACT              REAL PROPERTY CONT.                    IMMIGRATION                  PRISONER PETITIONS                     PROPERTY RIGHTS

    375 False Claims Act           110 Insurance             240 Torts to Land                  462 Naturalization                Habeas Corpus:                   820 Copyrights
                                                             245 Tort Product                   Application
    376 Qui Tam                    120 Marine                                                                                   463 Alien Detainee                  830 Patent
                                                              Liability                        465 Other                        510 Motions to Vacate
    (31 USC 3729(a))                                                                                                                                               840 Trademark
                                   130 Miller Act            290 All Other Real                Immigration Actions              Sentence
    400 State                                                 Property                              TORTS                       530 General
                                   140 Negotiable                                                                                                                      SOCIAL SECURITY
    Reapportionment                                                                          PERSONAL PROPERTY                  535 Death Penalty
                                   Instrument
    410 Antitrust                                                   TORTS
                                    150 Recovery of                                             370 Other Fraud                                                    861 HIA (1395ff)
                                                             PERSONAL INJURY
    430 Banks and Banking          Overpayment &                                                                                       Other:
                                   Enforcement of             310 Airplane                      371 Truth in Lending                                               862 Black Lung (923)
    450 Commerce/ICC               Judgment                   315 Airplane                                                      540 Mandamus/Other
    Rates/Etc.                                                Product Liability                 380 Other Personal              550 Civil Rights                   863 DIWC/DIWW (405 (g))
                                   151 Medicare Act                                             Property Damage
    460 Deportation                                           320 Assault, Libel &                                              555 Prison Condition               864 SSID Title XVI
                                                              Slander                           385 Property Damage
    470 Racketeer Influ-           152Recovery of                                                                               560 Civil Detainee                 865 RSI (405 (g))
                                                              330 Fed. Employers'                Product Liability
    enced & Corrupt Org.           Defaulted Student                                                                            Conditions of                        FEDERAL TAX SUITS
                                   Loan (Excl. Vet.)          Liability                                                         Confinement
    480 Consumer Credit                                                                           BANKRUPTCY                                                       870 Taxes (U.S. Plaintiff or
                                                              340 Marine
                                   153Recovery of                                                                                                                  Defendant)
    490 Cable/Sat TV                                          345 Marine Product                422 Appeal 28                  FORFEITURE/PENALTY
                                   Overpayment of                                               USC 158                                                            871 IRS-Third Party 26 USC
    850 Securities/Com-                                       Liability                                                         625 Drug Related
                                    Vet. Benefits                                               423 Withdrawal 28                                                  7609
    modities/Exchange                                                                                                           Seizure of Property 21
                                   160 Stockholders’          350 Motor Vehicle                 USC 157                         USC 881
    890 Other Statutory             Suits                      355 Motor Vehicle                  CIVIL RIGHTS                  690 Other
     Actions                                                  Product Liability                                                        LABOR
                                   190 Other                                                    440 Other Civil Rights
    891 Agricultural Acts          Contract                   360 Other Personal                                                710 Fair Labor Standards
                                                              Injury                             441 Voting
    893 Environmental                                                                                                           Act
                                   195 Contract
    Matters                                                   362 Personal Injury               442 Employment
                                   Product Liability                                                                            720 Labor/Mgmt.
    895 Freedom of Info.                                      Med Malpratice                    443 Housing/
                                   196 Franchise              365 Personal Injury-                                              Relations
    Act                                                                                         Accommodations
                                  REAL PROPERTY               Product Liability                                                 740 Railway Labor Act
    896 Arbitration                                                                             445 American with
                                                              367Health Care/                                                   751 Family and Medical
                                   210 Land                                                     Disabilities-
    899 Admin. Procedures          Condemnation               Pharmaceutical                                                    Leave Act
                                                              Personal Injury                   Employment
     Act/Review of Appeal of       220 Foreclosure                                              446 American with               790 Other Labor
                                                              Product Liability
    Agency Decision                                           368Asbestos                       Disabilities-Other              Litigation
                                   230 Rent Lease &
     950 Constitutionality of                                 Personal Injury                                                   791 Employee Ret. Inc.
                                   Ejectment                                                    448 Education                   Security Act
    State Statutes                                            Product Liability
FOR OFFICE USE ONLY:                        Case Number:

                                                                                                                                                                       American LegalNet, Inc.
CV-71 (07/16)                                                                     CIVIL COVER SHEET                                                  Page 1 of 3       www.FormsWorkFlow.com
                 Case 5:20-cv-00113-JFW-SP     Document
                               UNITED STATES DISTRICT     2 CENTRAL
                                                      COURT, Filed 01/15/20   Page
                                                                     DISTRICT OF    2 of 3 Page ID #:48
                                                                                 CALIFORNIA
                                                                              CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed
from state court?                                                 STATE CASE WAS PENDING IN THE COUNTY OF:                                      INITIAL DIVISION IN CACD IS:

                    Yes        No
                                                       Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the               Orange                                                                                             Southern
corresponding division in response to
Question E, below, and continue from there.            Riverside or San Bernardino                                                                        Eastern



QUESTION B: Is the United States, or               B.1. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                the district reside in Orange Co.?
                                                                                                                    Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                           from there.
                                                   check one of the boxes to the right
                    Yes         No                                                                                  NO. Continue to Question B.2.

                                                   B.2. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no," skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino
                                                                                                                    Enter " Eastern " in response to Question E, below, and continue
Question B.1, at right.                            Counties? (Consider the two counties together.)                  from there.

                                                   check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.


QUESTION C: Is the United States, or               C.1. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                district reside in Orange Co.?                                   Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                           from there.
                                                   check one of the boxes to the right
                    Yes         No
                                                                                                                    NO. Continue to Question C.2.

                                                   C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no," skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino
                                                                                                                    Enter " Eastern " in response to Question E, below, and continue
Question C.1, at right.                            Counties? (Consider the two counties together.)                  from there.
                                                   check one of the boxes to the right .                            NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.
                                                                                                               A.                          B.                         C.
                                                                                                                                    Riverside or San         Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                      Orange County                                        Santa Barbara, or San
                                                                                                                                   Bernardino County
                                                                                                                                                              Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one answer in Column A?                                                D.2. Is there at least one answer in Column B?
                                        Yes            No                                                                            Yes           No

                    If "yes," your case will initially be assigned to the                                        If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                            EASTERN DIVISION.

     Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below,
                          If "no," go to question D2 to the right.                                          If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                               Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                               INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                      EASTERN
QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                 Yes            No
                                                                                                                                                           American LegalNet, Inc.
CV-71 (07/16)                                                                       CIVIL COVER SHEET                                       Page 2 of 3    www.FormsWorkFlow.com
                 Case 5:20-cv-00113-JFW-SP      Document
                               UNITED STATES DISTRICT     2 CENTRAL
                                                      COURT, Filed 01/15/20   Page
                                                                    DISTRICT OF     3 of 3 Page ID #:49
                                                                                CALIFORNIA
                                                                        CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                    NO                    YES

        If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                NO                  YES
       If yes, list case number(s):



        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Jesse Graham                                                                               DATE:     January 14, 2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code Abbreviation                    Substantive Statement of Cause of Action
                                               All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                        HIA         include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                (42 U.S.C. 1935FF(b))

        862                        BL          All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                               923)
                                               All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                        DIWC        all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                               All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                        DIWW        amended. (42 U.S.C. 405 (g))

                                               All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                        SSID        amended.


        865                        RSI         All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                               (42 U.S.C. 405 (g))




CV-71 (07/16)                                                               CIVIL COVER SHEET                                                                    Page 3 of 3
                                                                                                                                                     American LegalNet, Inc.
                                                                                                                                                     www.FormsWorkFlow.com
